DETAILED ACTION
This Office Action is in response to the Amendment filed on 18 November 2021.
Claims 1-4, 6-24 and 26-30 are presented for examination.
Claims 1, 9-12, 16, 20-23, 26-27 and 29-30 are amended.
Claims 5 and 25 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 12, 23 and 27, the Applicant argues:
(1)	On page 9 of the current Office Action, the Examiner relies on sections 2.1 and 2.2 of Huawei NPL as teaching “the control information is transmitted as sidelink control information (SCI) over a sidelink control channel.” Section 2.1 of Huawei NPL generally describes that CSI may be transmitted via PSSCH. Section 2.2 of Huawei NPL states, in relevant part, 
Option 1: TX UE dynamically indicates the CSI schedule to the RX UE in SCI. The TX UE will indicate the RX UE the RS and reporting configuration in SCI, right after which the data transmission begins. Option 2: TX UE configures the RX UE using PC5 RRC In case there is no SCI transmission, the CSI configuration is configured by the TX UE via PC5 RRC. Upon receiving the data (and the RS for measurement), the RX UE follows the pre-configuration to do 

Thus, Section 2.2 of Huawei NPL teaches a TX UE sends control information and CSI- RS to configure an RX UE, which then measures the RSs and generates the CSI report according to the control information. However, although Huawei NPL teaches that one sidelink UE may essentially act as a base station in configuring a second UE to generate a CSI report, Huawei NPL fails disclose a single UE transmitting control information to a second sidelink UE and generating the CSI report based on one or more CSI-RSs received from the second sidelink UE, and transmitting the CSI report to the second sidelink UE in accordance with the control information.
Accordingly, Huawei NPL even if combined with Liu also fails to anticipate or suggest at least one processor configured to: transmit control information on a first sidelink channel to a second sidelink UE regarding at least one of scheduling or configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE; generate the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE; and transmit the CSI report on a second sidelink channel to the second sidelink UE in accordance with the control information

as recited in amended independent claim 1 [Remarks, pages 9-11].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated below, Huawei NPL discloses an apparatus of wireless communication by a first sidelink user equipment (UE), configured to:
transmit control information on a first sidelink channel to a second sidelink UE regarding at least one of configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12 and Section 2.2.1 CSI Configuration Content; transmit/(Figure 2b step 1 or 2) control information/(channel station information (CSI)) on a first/(CSI-RS band) sidelink channel/sidelink to a second sidelink UE/(RX UE) regarding at least one of configuration of a channel state information (CSI)/CSI-RS report/reporting to be transmitted by the first sidelink UE/TX UE); 
generate the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE (see Figure 2b and page 3, lines 7-9; generate/(Figure 2b step 3) the CSI/CSI report/report based on one or more CSI reference signals (CSI-RSs)/CSI-RS received by the first sidelink UE/(TX UE) from the second sidelink UE/RX UE); and
transmit the CSI report on a second sidelink channel to the second sidelink UE in accordance with the control information (see page 5, Proposal 3, line 6-7 and Section 2.2.1 CSI Configuration Content; transmit/TX the CSI/CSI report/report on a second/(CSI reporting band) sidelink/(sidelink (SL)) channel/(via PC5-RRC in mode 1 and mode 2) to the second sidelink UE/(RX UE) in accordance with the control information/control state information (CSI)).
In other words, Figure 2b and Section 2.2 CSI Configuration, lines 1-4 and 8-12 and Section 2.2.1 CSI Configuration Content discloses channel state information sent on a CSI-RS band from a TX UE to a RX UE.  Additionally, Huawei NPL discloses RX UE generate the CSI report base don the CSI-RS received by TX UE.  Then transmitting the CSI report on a CSI reporting band sidelink channel to the RX UE according to the CSI.
Therefore, Huawei NPL discloses the broadly claimed limitations “transmit control information on a first sidelink channel to a second sidelink UE regarding at least one of configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE” or “generate the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE” or “transmit the CSI report on a second sidelink channel to the second sidelink UE in accordance with the control information”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 6, 9-13, 16-17, 19-23, 26-27 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei et al (“Sidelink CSI”), hereinafter Huawei NPL.

Regarding Claim 1, Huawei NPL discloses an apparatus of wireless communication by a first sidelink user equipment (UE), comprising: 
at least one processor (see page 2, Section 2.2 CSI Configuration, line 5; at least one processor/TX UE contains at least one processor) configured to: 
transmit control information on a first sidelink channel to a second sidelink UE regarding at least one of configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12 and Section 2.2.1 CSI Configuration Content; transmit/(Figure 2b step 1 or 2) control information/(channel station information (CSI)) on a first/(CSI-RS band) sidelink channel/sidelink to a second sidelink UE/(RX UE) regarding at least one of configuration of a channel state information (CSI)/CSI-RS report/reporting to be transmitted by the first sidelink UE/TX UE); 
generate the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE (see Figure 2b and page 3, lines 7-9; generate/(Figure 2b step 3) the CSI/CSI report/report based on one or more CSI reference signals (CSI-RSs)/CSI-RS received by the first sidelink UE/(TX UE) from the second sidelink UE/RX UE); and
transmit the CSI report on a second sidelink channel to the second sidelink UE in accordance with the control information (see page 5, Proposal 3, line 6-7 and Section 2.2.1 CSI Configuration Content; transmit/TX the CSI/CSI report/report on a second/(CSI reporting band) sidelink/(sidelink (SL)) channel/(via PC5-RRC in mode 1 and mode 2) to the second sidelink UE/(RX UE) in accordance with the control information/control state information (CSI)); and 
a memory (see page 2, Section 2.2 CSI Configuration, line 5; a memory/TX UE contains a memory) coupled with the at least one processor (see page 2, Section 2.2 CSI Configuration, line 5; coupled with the at least one processor/TX UE contains at least one processor).
Regarding Claim 2, Huawei NPL discloses the apparatus, wherein the control information indicates one or more signal quality metrics to be included in the CSI report (see 2.2.1 CSI Configuration Content; wherein the control information/CSI indicates one or more signal quality metrics/(CSI-RS band) to be included/include in the CSI/CSI report/report).
Regarding Claim 6, Huawei NPL discloses the apparatus, wherein the control information is transmitted via a sidelink radio resource control (RRC) configuration for semi-static scheduling or configuration of the CSI report (see page 2, Section 2.2 CSI Configuration; wherein the control information/(CSI configuration) is transmitted/(configured to UE) via/via a sidelink/sidelink radio resource control (RRC)/RRC configuration/signaling for configuration/configuration of the CSI/CSI report/report).
Regarding Claim 9, Huawei NPL discloses the apparatus, wherein the control information is transmitted as sidelink control information (SCI) (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the control information(CSI configuration) is transmitted/sent as sidelink control information (SCI)/SCI over a sidelink control channel/PSSCH).
Regarding Claim 10, Huawei NPL discloses the apparatus, wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the SCI/SCI indicates/indicates a presence of the CSI/CSI report/reporting in a pool of resources/PC5 already configured for communication/(TX and RX) between the first sidelink UE/(TX UE) and a second sidelink UE/RX UE).
Regarding Claim 11, Huawei NPL discloses the apparatus, wherein the pool of resources is configured by: 
the first sidelink UE (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the pool of resources is configured by: the first sidelink UE/TX UE).
Regarding Claim 12, Huawei NPL discloses an apparatus of wireless communication, comprising: 
at least one processor (see page 2, Section 2.2 CSI Configuration, line 5; at least one processor/RX UE contains at least one processor) configured to: 
receive (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; receive/Figure 2b step 1 or 2), from a sidelink user equipment (UE) (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; from a sidelink user equipment (UE)//TX UE), control information on a first sidelink channel regarding at least one of configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; control information/(channel station information (CSI)) on a first sidelink channel/sidelink regarding at least one of configuration of a channel state information (CSI)/CSI-RS report/reporting to be transmitted by the first sidelink UE/TX UE); 3Application No. 17/017,338Docket No: QUAL/194834US Amendment dated November 18, 2021 Reply to N.F. Office Action of September 28, 2021 
transmit one or more CSI reference signals (CSI-RSs) to the first sidelink UE (see Figure 2b and page 3, lines 7-9; transmit/TX one or more CSI reference signals (CSI-RSs)/CSI-RS to the first sidelink UE/TX UE); and 
receive the CSI report from the first sidelink UE on a second sidelink channel (see page 5, Proposal 3, line 6-7; receive/RX the CSI/CSI report/report from the first sidelink UE/(TX UE) on a second sidelink/(sidelink (SL)) channel/(via PC5-RRC in mode 1 and mode 2) to the second sidelink UE/(RX UE), in accordance with the control information (see page 5, Proposal 3, line 6-7; in accordance with the control information/control state information (CSI)); and 
a memory (see page 2, Section 2.2 CSI Configuration, line 5; a memory/RX UE contains a memory) coupled with the at least one processor (see page 2, Section 2.2 CSI Configuration, line 5; coupled with the at least one processor/RX UE contains at least one processor).
Regarding Claim 13, Huawei NPL discloses the apparatus, wherein the control information indicates one or more signal quality metrics to be included in the CSI report (see 2.2.1 CSI Configuration Content; wherein the control information/CSI indicates one or more signal quality metrics/(CSI-RS band) to be included/include in the CSI/CSI report/report).
Regarding Claim 16, Huawei NPL discloses the apparatus, wherein the apparatus comprises a second sidelink UE (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; wherein the apparatus comprises a second sidelink UE/Rx UE).
Regarding Claim 17, Huawei NPL discloses the apparatus, wherein the control information is received via a sidelink radio resource control (RRC) configuration for configuration of the CSI report (see page 2, Section 2.2 CSI Configuration; wherein the control information/(CSI configuration) is transmitted/(configured to UE) via/via a sidelink/sidelink radio resource control (RRC)/RRC configuration/signaling for configuration/configuration of the CSI/CSI report/report).
Regarding Claim 19, Huawei NPL discloses the apparatus, wherein the one or more parameters comprise at least one of: resources for transmitting the CSI report or a modulation and coding scheme (MCS) for transmitting the CSI report see Figure 2(b) and page 2, Section 2.2 CSI Configuration; wherein the one or more parameters comprise at least one of: resources/(PC5 RRC) for transmitting the CSI/CSI report/reporting for transmitting the CSI/CSI report/reporting).
Regarding Claim 20, Huawei NPL discloses the apparatus, wherein the control information is received as sidelink control information (SCI) over a sidelink control channel (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the control information/(CSI configuration) is received/sent as sidelink control information (SCI)/SCI over a sidelink control channel/PSSCH).
Regarding Claim 21, Huawei NPL discloses the apparatus, wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the SCI/SCI indicates/indicates a presence of the CSI/CSI report/reporting in a pool of resources already configured for communication/(TX and RX) between the first sidelink UE/(TX UE) and a second sidelink UE/RX UE).
Regarding Claim 22, Huawei NPL discloses the apparatus, wherein the pool of resources is configured by: 
the first sidelink UE (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the pool of resources is configured by: the first sidelink UE/TX UE).
Regarding Claim 23, Huawei NPL discloses a method of wireless communication by a first sidelink UE, the method comprising: 
transmitting control information on a first sidelink channel to a second sidelink UE regarding at least one of configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; transmitting/(Figure 2b step 1 or 2) control information/(channel station information (CSI)) on a first sidelink channel/sidelink to a second sidelink UE/(RX UE) regarding at least one of configuration of a channel state information (CSI)/CSI-RS report/reporting to be transmitted by the first sidelink UE/TX UE); 
generating the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE (see Figure 2b and page 3, lines 7-9; generating/(Figure 2b step 3) the CSI/CSI report/report based on one or more CSI reference signals (CSI-RSs)/CSI-RS received by the first sidelink UE/(TX UE) from the second sidelink UE/RX UE); and
transmitting the CSI report on a second sidelink channel to the second sidelink UE in accordance with the control information (see page 5, Proposal 3, line 6-7; transmitting/TX the CSI/CSI report/report on a second sidelink/(sidelink (SL)) channel/(via PC5-RRC in mode 1 and mode 2) to the second sidelink UE/(RX UE) in accordance with the control information/control state information (CSI)).
Regarding Claim 26, Huawei NPL discloses the method, wherein the control information is transmitted as sidelink control information (SCI) (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the control information(CSI configuration) is transmitted/sent as sidelink control information (SCI)/SCI over a sidelink control channel/PSSCH), wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the SCI/SCI indicates/indicates a presence of the CSI/CSI report/reporting in a pool of resources already configured for communication/(TX and RX) between the first sidelink UE/(TX UE) and a second sidelink UE/RX UE).
Regarding Claim 27, Huawei NPL discloses a method of wireless communication by an apparatus, the method comprising: 
receiving (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; receiving/Figure 2b step 1 or 2), from a first sidelink UE (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; from a sidelink UE//TX UE), control information on a first sidelink channel regarding at least one of configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; control information/(channel station information (CSI)) on a first sidelink channel/sidelink regarding at least one of configuration of a channel state information (CSI)/CSI-RS report/reporting to be transmitted by the first sidelink UE/TX UE);
transmitting one or more CSI reference signals (CSI-RSs) to the first sidelink UE (see Figure 2b and page 3, lines 7-9; transmitting/TX one or more CSI reference signals (CSI-RSs)/CSI-RS to the first sidelink UE/TX UE); and 
receiving the CSI report from the first wireless device sidelink UE on a second sidelink channel (see page 5, Proposal 3, line 6-7; receive/RX the CSI/CSI report/report from the first sidelink UE/(TX UE) on a second sidelink/(sidelink (SL)) channel/(via PC5-RRC in mode 1 and mode 2) to the second sidelink UE/(RX UE), in accordance with the control information (see page 5, Proposal 3, line 6-7; in accordance with the control information/control state information (CSI)).
Regarding Claim 29, Huawei NPL discloses the method, wherein the apparatus comprises a second sidelink UE (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; wherein the apparatus comprises a second sidelink UE/Rx UE). 
Regarding Claim 30, Huawei NPL discloses the method, wherein the control information is as sidelink control information (SCI) (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the control information/(CSI configuration) is transmitted/sent as sidelink control information (SCI)/SCI).

Claims 3, 14, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei NPL in view of Papasakellariou et al (US 2017/0366377 A1), hereinafter Papasakellariou.

Regarding Claim 3, Although Huawei NPL discloses the apparatus as set forth above,
Huawei NPL does not explicitly disclose “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report”.
However, Papasakellariou discloses the apparatus, wherein the control information indicates a beta factor that at least one of: 
determines a number of resources for transmitting the CSI report (see Figure 15 and page 2, paragraph 32 and page 14, paragraphs 174-175; determines/determination a number/5 of resources/(PUCCH resources 1500) for transmitting/transmits the CSI/CSI report/reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report” as taught by Papasakellariou in the system of Huawei NPL to support link adaptation and overhead reduction for transmissions of reference signals between a base station and user equipments (see page 1, paragraph 2, lines 3-5 of Papasakellariou).
Regarding Claim 14, Although Huawei NPL discloses the apparatus as set forth above,
Huawei NPL does not explicitly disclose “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report”.
However, Papasakellariou discloses the apparatus, wherein the control information indicates a beta factor that at least one of: 
determines a number of resources for transmitting the CSI report (see Figure 15 and page 2, paragraph 32 and page 14, paragraphs 174-175; determines/determination a number/5 of resources/(PUCCH resources 1500) for transmitting/transmits the CSI/CSI report/reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report” as taught by Papasakellariou in the system of Huawei NPL to support link adaptation and overhead reduction for transmissions of reference signals between a base station and user equipments (see page 1, paragraph 2, lines 3-5 of Papasakellariou).
Regarding Claim 24, Although Huawei NPL discloses the method as set forth above,
Huawei NPL does not explicitly disclose “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report”.
However, Papasakellariou discloses the method, wherein the control information indicates a beta factor that at least one of: 
determines a number of resources for transmitting the CSI report (see Figure 15 and page 2, paragraph 32 and page 14, paragraphs 174-175; determines/determination a number/5 of resources/(PUCCH resources 1500) for transmitting/transmits the CSI/CSI report/reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report” as taught by Papasakellariou in the system of Huawei NPL to support link adaptation and overhead reduction for transmissions of reference signals between a base station and user equipments (see page 1, paragraph 2, lines 3-5 of Papasakellariou).
Regarding Claim 28, Although Huawei NPL discloses the method as set forth above,
Huawei NPL does not explicitly disclose “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report”.
However, Papasakellariou discloses the method, wherein the control information indicates a beta factor that at least one of: 
determines a number of resources for transmitting the CSI report (see Figure 15 and page 2, paragraph 32 and page 14, paragraphs 174-175; determines/determination a number/5 of resources/(PUCCH resources 1500) for transmitting/transmits the CSI/CSI report/reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report” as taught by Papasakellariou in the system of Huawei NPL to support link adaptation and overhead reduction for transmissions of reference signals between a base station and user equipments (see page 1, paragraph 2, lines 3-5 of Papasakellariou).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei NPL in view of Ericsson et al (“PHY Layer Procedures for Sidelink”), hereinafter Ericsson NPL.

Regarding Claim 4, Although Huawei NPL discloses the apparatus as set forth above,
Huawei NPL does not explicitly disclose “wherein the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending data”.
However, Ericsson NPL discloses the apparatus, 
wherein the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending data (see page 7, Section 3.3 Sidelink CSI Report Scheduling, lines 1-6; wherein the control information/(CSI configuration) indicates the CSI/CSI report/report is to be sent/sent on resources/resources separate/separate than resources/resources allocated for sending/sent data/data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending data” as taught by Ericsson NPL in the system of Huawei NPL to limit the utilization of CBC-based feedback to those situation in which it is useful such as for big packet sizes (see page 3, lines 1-2 of Ericsson NPL).

Claims 7-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei NPL in view of Osawa et al (WO 2020/012540), hereinafter Osawa, where English Language of the convenient translation of (US 2021/0282099 A1), per MPEP 901.05).

Regarding Claim 7, Although Huawei NPL discloses the apparatus as set forth above,
Huawei NPL does not explicitly disclose “wherein one or more parameters for transmitting the CSI report are indicated via a sidelink broadcast channel”.
However, Osawa discloses the apparatus,
wherein one or more parameters for transmitting the CSI report are indicated via a sidelink broadcast channel (see Figures 2-6 and page 4, paragraph 56; wherein one or more parameters/(DCI in NR) for transmitting/transmission the CSI/CSI report/report are indicated via a sidelink/sidelink broadcast/broadcast channel/channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein one or more parameters for transmitting the CSI report are indicated via a sidelink broadcast channel” as taught by Osawa in the system of Huawei NPL to appropriately control communication quality in inter-terminal direct communication (see page 1, paragraph 7, lines 3-4 of Osawa).
Regarding Claim 8, Although Huawei NPL discloses the apparatus as set forth above,
Huawei NPL does not explicitly disclose “wherein the one or more parameters comprise at least one of: resources for transmitting the CSI report or a modulation and coding scheme (MCS) for transmitting the CSI report”.
However, Osawa discloses the apparatus,
wherein the one or more parameters comprise at least one of: resources for transmitting the CSI report (see Figure 2 and page 4, paragraph 56; wherein the one or more parameters/(DCI in NR) comprise at least one of: resources/(SLSS/SL CSI-RS transmission or PSCCH/PSSCH transmission) for transmitting/transmission the CSI/CSI report/report).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more parameters comprise at least one of: resources for transmitting the CSI report or a modulation and coding scheme (MCS) for transmitting the CSI report” as taught by Osawa in the system of Huawei NPL to appropriately control communication quality in inter-terminal direct communication (see page 1, paragraph 7, lines 3-4 of Osawa).
Regarding Claim 18, Although Huawei NPL discloses the apparatus as set forth above,
Huawei NPL does not explicitly disclose “wherein one or more parameters for transmitting the CSI report are received via a sidelink broadcast channel”.
However, Osawa discloses the apparatus,
wherein one or more parameters for transmitting the CSI report are received via a sidelink broadcast channel (see Figures 2-6 and page 4, paragraph 56; wherein one or more parameters/(DCI in NR) for transmitting/transmission the CSI/CSI report/report are received/transmission via a sidelink/sidelink broadcast/broadcast channel/channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein one or more parameters for transmitting the CSI report are received via a sidelink broadcast channel” as taught by Osawa in the system of Huawei NPL to appropriately control communication quality in inter-terminal direct communication (see page 1, paragraph 7, lines 3-4 of Osawa).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei NPL in view of Ericsson NPL and further in view of Yoo et al (US 2016/0330630 A1), hereinafter Yoo.

Regarding Claim 15, Although Huawei NPL discloses the apparatus as set forth above,
Huawei NPL does not explicitly disclose “wherein: the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending other data”.
However, Ericsson NPL discloses the apparatus, 
wherein the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending other data (see page 7, Section 3.3 Sidelink CSI Report Scheduling, lines 1-6; wherein the control information/(CSI configuration) indicates the CSI/CSI report/report is to be sent/sent on resources/resources separate/separate than resources/resources allocated for sending/sent other data/data); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein: the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending other data” or as taught by Ericsson NPL in the system of Huawei NPL to limit the utilization of CBC-based feedback to those situations in which it is useful such as for big packet sizes (see page 3, lines 1-2 of Ericsson NPL).
Although the combination of Huawei NPL and Ericsson NPL discloses the apparatus as set forth above,
The combination of Huawei NPL and Ericsson NPL does not explicitly disclose “the apparatus monitors the separate resources for the CSI report and data”.
However, Yoo discloses the apparatus, wherein
the apparatus monitors the separate resources for the CSI report and data (see Figure 1 and pages 6-7; the apparatus/(base station) monitors the separate resources/(frequency resources) for the CSI/CSI report/report and data/other data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the apparatus monitors the separate resources for the CSI report and data” as taught by Yoo in the combined system of Huawei NPL and Ericsson NPL to prevent decreased link performance or throughput (see page 1, paragraph 10, lines 18-19 of Yoo).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al (US 2017/0230937 A1) discloses Method and System for Device-to-Device Communication.  Specifically, see Figures 5A and 5B and paragraphs 189-198. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469